Exhibit 10.3


AGCO CORPORATION
AMENDED AND RESTATED
MANAGEMENT INCENTIVE PLAN
As amended through July 25, 2019
I.
PURPOSE; EFFECTIVE DATE; PLAN YEAR

1.1    Purpose. Consistent with AGCO’s compensation philosophy, the purpose of
this Management Incentive Plan (“Plan”) is to facilitate alignment of management
with corporate objectives and shareholder interests, in order to achieve
outstanding performance and to meet specific AGCO Corporation (“Corporation”)
financial goals. It is the intention of the Corporation to establish an
incentive compensation plan where payments are competitive, tied to performance
and offer shareholder protection, and assist with the attraction and retention
of key management staff.
1.2    Effective Date. The Plan, as amended, will be deemed effective as of
January 1, 2019.
1.3    Plan Year. The “Plan Year” shall be the 12-month period ending December
31 of each year.
II.
ADMINISTRATION OF THE PLAN

Subject to the provisions of the Plan, unless determined otherwise by the
Corporation’s Board of Directors, the Compensation Committee of the Board of
Directors (“Committee”) shall have the sole authority and discretion:
•
To construe and interpret the Plan;

•
To establish, amend, change, add to, alter and/or and rescind rules, regulations
and guidelines for administration of the Plan;

•
To make all designations and determinations specified in the Plan;

•
Except as noted herein, to determine the amount of awards and payments to be
made under the Plan and the status and rights of any Participant to payments
under the Plan; and

•
To decide all questions concerning the Plan and to make all other determinations
and to take all other steps necessary or advisable for the administration of the
Plan.

III.
PLAN FUNDING

The Plan will be funded annually as a part of the Corporation’s annual budgeting
process.




--------------------------------------------------------------------------------




IV.
ELIGIBILITY

Participation is limited to key full-time personnel of the Corporation and its
subsidiaries who have the ability to materially impact the financial success of
the Corporation and have an acceptable performance review or rating. Management
will select the participants each year with the approval of the Senior Vice
President, Human Resources. Notwithstanding the foregoing, the Committee must
approve all awards to elected officers of the Corporation. As a guideline,
eligible jobs should fall in Bands 5 and above. The Plan replaces any other type
of bonus or non-qualified profit sharing program that a participant may have
participated in previously.
V.
AWARD OPPORTUNITY

Target incentive awards will be a percentage of a participant’s salary for the
Plan Year. The Committee may change the target award levels from time-to-time as
it deems advisable. Initial target award levels (as of 2019) are:
•
CEO: 140%

•
CFO, COO: 100%

•
GM, Europe/Middle East 100%

•
Other GMs: 90%

•
Other SVPs: 80%

•
Other Participants: Not more than 40%



VI.
PERFORMANCE CRITERIA AND GOALS

6.1    Performance Criteria. Awards under the Plan may be based upon corporate,
regional/functional or personal goals. Generally, three to seven performance
measures will be used to measure performance, and will differ depending on
participant’s position with the Corporation. The initial performance measures
(as of 2019) are:


Global/Corporate
Regional Participants
• Corporate:
- Operating margin as a percentage of net sales
- Free Cash Flow


• Corporate:
- Operating margin as a percentage of net sales
- Free Cash Flow
• Regional:
- Regional equivalents of Corporate goals



6.2    Performance Measures. Unless the Committee specifies otherwise,
performance measures for executive officers shall consist of one or more of the
following, which may be applied on a company-wide, geographic or operating unit
basis:
•
earnings per share and/or growth in earnings per share in relation to target
objectives;





2

--------------------------------------------------------------------------------




•
operating or free cash flow and/or growth in operating or free cash flow in
relation to target objectives;

•
cash available in relation to target objectives;

•
operating income and/or growth in operating income in relation to target
objectives;

•
margin and/or growth in margins (gross, operating or otherwise) in relation to
target objectives;

•
net income and/or growth in net income in relation to target objectives;

•
revenue and/or growth in revenue in relation to target objectives;

•
total stockholder return (measured as the total of the appreciation of and
dividends declared on the common stock) in relation to target objectives;

•
return on invested capital in relation to target objectives;

•
productivity and/or improvement in productivity;

•
achievement of milestones on special projects;

•
return on stockholder equity in relation to target objectives;

•
return on assets in relation to target objectives;

•
return on common book equity in relation to target objectives; and

•
customer satisfaction and/or improvement in customer satisfaction.



Specific definitions initially (as of 2019) shall be:
•
EPS: Diluted and adjusted to exclude restructuring and certain other infrequent
items.

•
Free Cash Flow: Cash flow from operations less capital expenditures. Excludes
cash flow from financing such as increases in accounts receivables
securitizations.

•
Customer Satisfaction: Overall customer satisfaction index that measures
after-sales service, sales experience and product quality.

•
Functional/Regional: Must be approved by the appropriate Senior Vice President,
CEO or CFO.

6.3    Weighting of Measures. The weighting will differ depending on a
participant’s position with the Corporation. The initial weighting (as of 2019)
will be:


Global/Corporate
Regional Participants
• Corporate Performance
- Operating Margin as a percentage of sales: 70%
- Free Cash Flow: 30%


• Corporate Performance: 50%
- Operating Margin as a percentage of sales: 70%
- Free Cash Flow: 30%
• Regional Performance: 50%
- Regional equivalent of Corporate goals







3

--------------------------------------------------------------------------------




6.4    Performance Goals. The Committee shall approve annual written objective
performance goals reflecting corporate performance not later than ninety (90)
days after the commencement of the Plan Year to which the goals relate. Such
performance goals must be uncertain of achievement at the time that they are
established and determinable by a third party with knowledge of the relevant
facts.
VII.
PLAN TRIGGER; PAYMENT OF AWARDS; ADJUSTMENTS; DISCRETIONARY AWARDS

7.1    Plan Trigger. Incentive awards will not be paid for any category of
performance measurement unless the Corporation achieves the minimally acceptable
specified plan trigger, which may be specified as a percentage of budget.
Notwithstanding the foregoing, the Committee may waive one or more triggers.
7.2    Payment of Awards. If a plan trigger is achieved, achievement of
performance measures, based on year-end results and other measurements, are
determined for each incentive category or measure with a total earned
performance award being the sum of these measures (i.e., corporate and
functional/regional). Payments shall be made not later than March 15th of the
year following the Plan Year for participants that are U.S. taxpayers and not
later than March 31st of the year following the Plan Year for non-U.S.
taxpayers. The achievement of the plan triggers and payouts must be approved in
advance by the Committee. The target incentive award is determined by a
percentage of the actual gross base salary earned by the employee during the
relevant plan year (exclusive of bonus or other W-2 adjustments for moving
expense, perquisites or other fringe benefits). The range of awards will vary
based on performance from 0% to 200% of target bonus levels. The initial range
(as of 2019) shall be:
Performance Level as a % of Goal
Payout Level as a % of Target Bonus
 
 
 
 
 
 
 
CEO
CFO/COO
SVP EME
GMs
OTHER
Minimum: 80%
70%
50%
50%
45%
40%
Target: 100%
140%
100%
100%
90%
80%
Maximum: 140%
280%
200%
200%
180%
160%



Notwithstanding the foregoing, in no event may a participant receive more than
$4,000,000 in a plan year.
Other payment considerations include:
•
If a participant is transferred into another position that is also eligible for
the Plan, the participant’s award will be pro-rated based on the number of
months during a Plan Year in each position.



4

--------------------------------------------------------------------------------




•
If a participant is promoted to a higher level position during a Plan Year, the
participant’s award will be based on the number of months worked in each
position and the base pay and target award for each position.

•
If a participant is hired during a Plan Year, the participant’s award will be
based on the number of complete months/pay period the participant was employed
during the year.

•
If a participant terminates employment prior to the end of a Plan Year due to
death, approved retirement or disability, the participant (or the participant’s
designated beneficiary) will receive a pro-rata share, based on gross base
salary to the date of termination and actual performance, when awards are paid
to all other participants.

•
If a participant terminates his or her employment before the completion of the
last day of the Plan Year, for reasons other than death, approved retirement or
disability, then the participant will forfeit any award.

•
If a participant is terminated without cause before the completion of the last
day of the Plan Year, for reasons other than death, approved retirement or
disability, then the participant will receive a pro-rata share based on gross
base salary to the date of termination and actual performance, when awards are
paid to other participants.

•
If a participant is terminated without cause or terminates his or her employment
after the end of the Plan Year but before the award is paid, the participant
will receive (based on performance) a complete award when paid to all other
recipients.

•
If a participant is terminated for cause at any time before the award is paid,
the participant will forfeit payment of the award.

7.3    Adjustments. The Committee has the authority to make adjustments to the
plan’s performance measures in the event of certain circumstances or
uncontrollable events, which include, but are not limited to:
•
Significant one-time unexpected restructuring expenses

•
Significant unplanned costs associated with a merger or acquisition

•
Significant unplanned net income adjustments for debt refinancing

•
Significant unplanned or unexpected taxes and/or legal charges associated with
changes in legislation

•
Changes in generally accepted accounting principles (GAAP) or the impact of any
extraordinary items as determined under GAAP

7.4    Discretionary Awards. As appropriate, the Committee may make special
awards for participants (at the time of grant in lieu of performance-based
awards or at any time in addition to any other awards). Notwithstanding the
foregoing, discretionary awards are separate and distinct awards and shall not
be contingent upon the failure to pay any other performance-based award.


5

--------------------------------------------------------------------------------




7.5    Change in Control. In the event of a change in control, the following
payments shall be made. Promptly following the date of a change in control (but
in all events within thirty (30) days thereafter), each participant will be paid
a pro rata portion of his or her bonus, based on actual performance as of such
date extrapolated for a full Plan year. Such extrapolation shall be based upon
results through the month most recently complete prior to the change in control.
The
pro rata portion shall be determined using a fraction where the numerator is the
number of days from the beginning of the Plan year until and including the date
of the change in control and the denominator is 365.
If within two years following a change in control a participant who is
identified in writing by the Committee as being expressly subject to this
paragraph is terminated without cause, the participant will receive (i) a
pro-rata share of his or her bonus, based on gross base salary to the date of
termination and actual performance as of the date of termination extrapolated
for a full Plan year and (ii) an amount equal to the average of the awards
actually earned by the participant during the prior two completed Plan years and
the current year’s bonus extrapolated actual performance. Any such extrapolation
shall be based upon results through the month most recently complete prior to
the termination. Such payments shall be made promptly after the termination (but
in all events within thirty (30) days thereafter). The pro rata calculation
shall be made in the same manner as described in the immediately preceding
paragraph, except that the numerator shall be determined until and including the
date of termination.
To the extent that a payment is due to a participant under any other section of
this plan with respect to a year that includes the portion of the year covered
by this section, the Company shall be entitled to receive a credit against such
subsequent payment for payments made pursuant to this section.
For the purposes of this plan, the term “change in control” shall mean change in
the ownership of the Company, change in the effective control of the Company or
change in ownership of a substantial portion of the Company’s assets, as
described in Section 280G of the Code, including each of the following: (i) a
change in the ownership of the Company occurs on the date that any one person,
or more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, possess more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company (unless any one person, or more than one person acting
as a group, who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, acquires
additional stock); (ii) change in the effective control of the Company is
presumed (which presumption may be rebutted by the Committee) to occur on the
date that either: any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the stock of such Company; (iii) a majority of members of the Company’s Board is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
prior to the date of the appointment or election of such new directors; or (iv)
a change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by


6

--------------------------------------------------------------------------------




such person or persons) assets from the Company that have a total fair market
value equal to forty percent (40%) or more of the total fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions unless the assets are transferred to: a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock; an entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly by the Company; a person, or more than
one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all of the outstanding stock of the Company;
or an entity, at least fifty percent (50%) of the total value or voting power is
owned, directly or indirectly, by a person, or more than one person acting as a
group, that owns directly or indirectly, fifty percent (50%) or more of the
total value of voting power of all of the outstanding stock of the Company.
VIII.
MISCELLANEOUS PROVISIONS

8.1    Successors. All obligations of the Corporation under the Plan with
respect to awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Corporation, or a merger, consolidation, or otherwise.
8.2    No Lien. This Plan does not give a Participant any interest, lien, or
claim against any specific asset of the Corporation. Participants and
beneficiaries shall have only the rights of a general unsecured creditor of the
Corporation.
8.3    Termination and Amendment. The Plan may be terminated or amended by the
Committee at any time, provided, however, that a termination or amendment shall
not materially negatively impact awards that are outstanding as of the time of
termination or amendment except as required by law.
8.4    No Employment Rights. No participant has any right to be retained in the
employ of the Corporation or any subsidiary by virtue of participation in the
Plan.
8.5    Governing Law. The Plan and awards hereunder shall be governed by and
construed according to the laws of the State of Georgia.




7